Citation Nr: 1235935	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  09-49 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

L. M. Barnard, Senior Counsel



INTRODUCTION


The Veteran served on active duty from July 1962 to February 1966.  The appellant is his widow.

This appeal arose before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans' Affairs (VA), Regional Office (RO) in Philadelphia, Pennsylvania.  

The issue of entitlement to service connection for lung cancer (for accrued purposes only) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Although the appellant has, at times, been assisted by the Disabled American Veterans (DAV) during the course of her appeal, she has not formally appointed the DAV or any representative.  Consequently, she is unrepresented in the appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant has raised various theories of entitlement to service connection for the cause of the Veteran's death from lung cancer.  She has asserted that he was exposed to Agent Orange during his time in service.  She has also stated that he was exposed to various other chemicals during his participation in Project SHAD, Autumn Gold.  She further asserted that he was exposed to asbestos while serving aboard Navy vessels and was also exposed to radiation while serving aboard the USS Hoel, where he worked on nuclear missiles changing warheads.

Significantly, the Veteran just prior to his death, had filed a claim for service connection for his diagnosed lung cancer.  He had also asserted that he had been a fire control technician and that he had changed warheads on nuclear missiles.  

The Veteran's death certificate noted that he had died from lung cancer.  It was also noted that tobacco use had contributed to his cause of death.

Lung cancer is listed as a radiogenic disease under 38 C.F.R. § 3.311(b)(2)(iv) (2011).  According to 38 C.F.R. § 3.311(a) (2011), in all cases in which it is established that a radiogenic disease first became manifest after service and was not manifest to a compensable degree with any applicable presumptive period specified in 38 C.F.R. §§ 3.307 or 3.309 (as in the instant case), and it is contended the disease was a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the dose or doses.  

In all exposure claims, other than exposure claimed during atmospheric testing and Hiroshima and Nagasaki occupation duties, a request will be made for any available records concerning the Veteran's exposure to radiation.  All records obtained will then be forwarded to the Under Secretary for Health, who will be responsible for preparing a dose estimate.  Once this estimate has been prepared, the case must be referred to the Under Secretary for Benefits, who will consider the claim.  If the Under Secretary is convinced that sound scientific and medical evidence supports the conclusion that it is at least as likely as not that the Veteran's disease resulted from exposure to ionizing radiation in service, the Under Secretary shall so inform the RO; the conclusion must be supported by a rationale and must consider the following:  (1) the probable dose; (2) the relative sensitivity of the involved tissue to induction, by ionizing radiation, of the specific pathology; (3) the Veteran's gender and pertinent family history; (4) the Veteran's age at time of exposure; (5) the time lapse between exposure and onset of the disease; and (6) the extent to which exposure to radiation, or to other carcinogens, outside service may have contributed to the development of the disease.  See 38 C.F.R. § 3.311(e)(1-6) (2011).  

Despite the appellant's assertions (and, indeed, the Veteran's assertions prior to his death) that radiation exposure during service had contributed to the onset of the fatal lung cancer, no attempt has been made in this case to assist the appellant in ascertaining the amount of any radiation exposure experienced by the Veteran during his period of service, and whether that exposure caused his death from lung cancer.  This must be done before a final adjudication of the claim can be undertaken.

Accordingly, the case is REMANDED for the following action:

1.   Request any available records pertaining to the Veteran's alleged exposure to radiation; these would include, but are not limited to, the Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service treatment records, and other records which may contain information pertaining to the Veteran's radiation dose in service.  The Board notes that the Veteran had attended Guided Missile School in service and was trained in the Nuclear/Polaris field.

2.  Once the above information has been obtained, forward the case to the Under Secretary for Health, for the preparation of a dose estimate, to the extent feasible, based on available methodologies.

3.  Once a dose estimate has been prepared, refer the case, pursuant to 38 C.F.R. § 3.311, to the Under Secretary for Benefits for a determination as to whether the Veteran's lung cancer resulted from exposure to ionizing radiation.  

4.  Once the above development has been completed, readjudicate the appellant's claim for service connection for the cause of the Veteran's death.  If the benefit sought remains denied, the appellant and any representative must be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


